DETAILED ACTION
Claim Objections
Claims 16-17 and 20 are objected to because of the following informalities: (a) claim 16, “layer” should be inserted after “paper” (L14 and L15), (b) claim 17, “impregnanted” (L3) should read “impregnated”, and (c ) claim 20, “layer” should be inserted after “paper” (L2). Appropriate correction is required.
Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17, “the surface” (L3-4) lacks antecedent basis.
Claim 17, the antecedent of “the paper” (L5) is not clearly defined. It appears to reference the flexible, treated or impregnated single finishing paper layer.
Claim Rejections - 35 USC § 103
Claim(s) 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clausi (US 2012/0276348 A1) (when a solid image or printed background color is required) in view of Steidinger (US 5,441,796).
Claim 16, Clausi teaches a method for the manufacture (¶28 Ln2) of a laminated panel (¶74 Lns9-12) consisting of: 
●preparing a flexible, treated or impregnated single finishing printed paper layer by: 
►treating a paper layer (Ex1 ¶71 Ln1) with an elastomeric resin (“WB-90 PURchem
solution Polymer [Wingdings font/0xE0] Ex1 ¶71 Ln7 = elastomeric resin (¶28 Lns9-11 [Wingdings font/0xE0] indicates resins used in method are elastomeric resins)) to produce a treated and impregnated paper layer, and then printing a decorative image onto the treated 20and impregnated paper layer (¶26 Lns1-2…recites printing on paper can be after impregnation) to produce the flexible, treated or impregnated single finishing printed paper layer (Ex1 ¶71 Ln10-11…the “dried sheets”); or
►15printing an image onto a paper layer forming a resultant printed paper layer (Ex1 ¶71
Ln1 [Wingdings font/0xE0] “Decorative papers” with “printing” recited, for example, ¶52 L3), and treating the resultant printed paper layer with an elastomeric resin (“WB-90 PURchem solution Polymer [Wingdings font/0xE0] Ex1 ¶71 Ln7 = elastomeric resin (¶28 Lns9-11 [Wingdings font/0xE0] indicates resins used in method are elastomeric resins)), and thus produce the flexible, treated or impregnated single finishing printed paper layer (Ex1 ¶71 Ln10-11…the “dried sheets”);
●placing the flexible, treated or impregnated single finishing printed paper layer adjacent to at least one side of a core panel (one of seven impregnated kraft paper sheets = Ex1 ¶73-¶74 Ln3), as a laminate structure, in a laminate panel press (Ex1 ¶74 Lns4-13); and25	
●pressing the laminate structure, with heating, in the press (Ex1 ¶74 Lns4-13; see Fig3 with ¶53). It is noted that another core may be, instead of one of the seven recited above, a paper board core layer (¶s52,60,61), a linoleum core layer (¶54), a natural fiber composite core layer (¶55), a cork core layer (¶56), a rubber core layer (¶57), a solid polyethylene or polypropylene core layer (¶58), a foam core layer (¶59). With respect to the use of “optionally embossing said laminate structure in said press, so as to produce a laminated panel”, Clausi teaches embossing the laminate structure, so as to produce a laminated panel at paragraphs 23-24. In Clausi there are steps for providing additional layers to the core panel; however, these additional layers are optional. 
Claim 16, Clausi does not teach coiling the paper layer, before the placing-step, forming a coil and drawing the paper layer from the coil for the placing-step.
However, it is well-known and conventional in the art to roll a continuous material into a coil for storage until the material is ready for use. Note that this is demonstrated by Steidinger which teaches a continuous ply 11 of labels 12 which is shown to be rolled into a coil after it is made and before the labels thereon are applied to a receiving surface (Method of Manufacture – columns 4-5).
It would have been obvious to a person of ordinary skill in the art, before the effective filing date of the invention, to have provided in Clausi coiling the paper layer, before the placing-step, forming a coil and drawing the paper layer from the coil for the placing-step in that such is well-known and conventional in the art for managing a continuous material until the material is ready for use as demonstrated by Steidinger – and, also, such allows one to coil and store large amounts of continuous material in a small space. 
Claim 17, Clausi teaches that the printed image is an image which covers only a portion of the paper receiving the image in that the image is a wood grain pattern (¶71 Ln1) – where it is submitted that the pattern will necessarily have color such that it is visible when printed and that a surface of the core panel is visible through the wood grain pattern given; and, Clausi teaches all that is required in the claim for visibility to occur. 
Claim 18, Clausi teaches that the elastomeric resin comprises natural and/or synthetic resins, or combinations thereof, having with elastomeric properties including any one or a combination of elastomeric thermosetting or thermoplastic resins including polyethylene (PE); Polyurethanes; Polypropylene; Ethylene vinyl acetates; Ethylene vinyl alcohol; Polyesters; Polyolefin; elastomeric- 10modified Melamine thermoset resins, Urea and Urea-modified thermoset resins; ESI (ethylene styrene interpolymer), or any of styrene acrylic copolymers and Acrylic resins; rubber materials, silicone, fluorocarbon, acrylamide, epichlorohydrin, and/or carboxylated natural and synthetic latexes; or combinations thereof (¶63).
Claim 19, Clausi teaches that a polyethylene is LLDPE (Linear Low-density Polyethylene), LDPE (Low-density Polyethylene), MDPE (Medium-density Polyethylene) or HDPE (High-density Polyethylene), said Polyolefin is TPO (Thermoplastic polyolefin), or wherein a rubber material is NBR (nitrile butadiene), SBR (styrene butadiene) or CR (chloroprene) (¶63).
Claim 20, Clausi teaches that the laminate structure is pressed with the flexible, treated or impregnated single finishing printed paper layer on one side of the core panel, in the absence of a backing layer on an opposite side of the core panel. See previously recited locations in the reference and paragraph 22 which indicates that a backing layer is not required.
Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clausi in view of Steidinger as applied to claims 16-20 above (when a solid image or printed background color is required).
Claim 17, Clausi does not that the image printed on the paper is solid or a printed background color which blocks view of the core panel. However, flooring panels of a solid color, for example – red or blue – are conventional and well-known in the art and this allows one to have a variety of panels to choose from according to the color one desires; and, for this reason it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have provided for such in Clausi.
Response to Arguments
	The amendments and comments filed 7-12-22 have been entered and fully considered. A prior art search was made for the limitations added to claim 16. A new grounds of rejection has been applied to claims 16-20 in view of the amendments to claim 16.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA GRAY whose telephone number is (571) 272-5778. The examiner can normally be reached Monday - Friday, 9 AM to 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phil Tucker can be reached on (571) 272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/LINDA L GRAY/Primary Examiner, Art Unit 1745